                          Case 3:18-cv-05176-JD Document 39 Filed 09/12/19 Page 1 of 6



                   1 BOIES SCHILLER FLEXNER LLP
                     ALBERT GIANG, State Bar No. 224332
                   2  agiang@bsfllp.com
                     MICHAEL D. ROTH, State Bar No. 217464
                   3  mroth@bsfllp.com
                     725 South Figueroa Street, 31st Floor
                   4 Los Angeles, California 90017-5524
                     Telephone: (213) 629-9040
                   5 Facsimile: (213) 629-9022

                   6 Attorneys for Defendant Eaze Solutions, Inc.

                   7 HEDIN HALL LLP
                     Frank S. Hedin (SBN 291289)
L L P




                   8   fhedin@hedinhall.com
                     David W. Hall (SBN 274921)
                   9
F L E X N E R




                       dhall@hedinhall.com
                     Four Embarcadero Center, Suite 1400
                  10 San Francisco, California 94104
                     Tel: (415) 766-3534; Fax: (415) 402-0058
                  11
                     Attorneys for Plaintiff Kristine Lloyd
                  12
S C H I L L E R




                                                   UNITED STATES DISTRICT COURT
                  13
                                               NORTHERN DISTRICT OF CALIFORNIA
                  14
                                                       SAN FRANCISCO DIVISION
                  15
B O I E S




                  16
                       KRISTINE LLOYD,                              Case No. 18-CV-05176-JD
                  17
                                    Plaintiff,                      [Related to Case No. 18-CV-02598-JD]
                  18
                             v.
                  19                                                STIPULATION TO CONTINUE STAY
                       EAZE SOLUTIONS, INC.,                        PENDING FILING OF MOTION TO
                  20                                                APPROVE SETTLEMENT; [PROPOSED]
                                    Defendant.                      ORDER
                  21

                  22                                                Judge:              Hon. James Donato

                  23

                  24                                                Complaint Filed:    August 23, 2018
                                                                    Trial Date:         Not Set
                  25

                  26

                  27

                  28

                                                                                          Case No. 18-CV-05176-JD
                                                                                 STIPULATION TO CONTINUE STAY
                                  Case 3:18-cv-05176-JD Document 39 Filed 09/12/19 Page 2 of 6



                   1                This Stipulation is made between Plaintiffs Kristine Lloyd (“Lloyd”) and Julius Mena

                   2 (“Mena”) (collectively, “Plaintiffs”) and Defendant Eaze Solutions, Inc. (“Eaze”), by and through

                   3 their counsel of record:

                   4                WHEREAS, Plaintiffs filed a First Amended Complaint in this Telephone Consumer

                   5 Protection Act (“TCPA”) class action on March 30, 2019;

                   6                WHEREAS, on May 9, 2019, the Court held a hearing and denied Plaintiffs’ Motion for

                   7 Preliminary Approval of Class Action Settlement;
L L P




                   8                WHEREAS, following the denial of the preliminary approval motion, the Parties worked

                   9 diligently to reach a revised settlement agreement that addressed the Court’s concerns;
F L E X N E R




                  10                WHEREAS, on July 15, 2019, the Parties filed a Notice of Revised Settlement and

                  11 requested a 60-day stay to document the revised settlement agreement;

                  12                WHEREAS, on July 18, 2019, the Court stayed this case for 60 days while the Parties
S C H I L L E R




                  13 document their proposed revised settlement, which stay is set to expire on September 16, 2019;

                  14                WHEREAS, the Parties have signed a binding Term Sheet, have been working diligently to

                  15 document their revised settlement in a long form agreement, and have been working with KCC,
B O I E S




                  16 LLC, as the Settlement Administrator to design a detailed notice and direct payment plan to

                  17 facilitate a settlement that addresses the concerns expressed by the Court in connection with the

                  18 initial settlement agreement;

                  19                WHEREAS, the Parties require additional time to complete the documentation of the long-

                  20 form settlement agreement, prepare the notice documents to be sent to class members, and to

                  21 complete and file a preliminary approval motion;

                  22                WHEREAS, subject to Court approval, the Parties stipulate to continue the stay of this

                  23 action for another 30 days, up to and including, October 16, 2019, during which time the Parties

                  24 believe that the settlement agreement and preliminary approval documents will all be completed;

                  25

                  26

                  27

                  28

                                                                         -1-                           Case No. 18-CV-02598-JD
                       GRANTING
                                                                                              STIPULATION TO CONTINUE STAY
                           Case 3:18-cv-05176-JD Document 39 Filed 09/12/19 Page 3 of 6



                   1          THEREFORE, subject to the approval of the Court pursuant to Civil Local Rules 6-2 and 7-

                   2 12, the Parties hereby stipulate to stay this action for an additional 30 days, up to and including,

                   3 October 16, 2019.

                   4

                   5          IT IS SO STIPULATED.
                   6

                   7 Dated: September 12, 2019
L L P




                   8
                     By: /s/ Michael D. Roth                              By: /s/ Frank Hedin
                   9
F L E X N E R




                        BOIES SCHILLER FLEXNER LLP                             Frank S. Hedin (SBN 291289)
                        Albert Giang (SBN 224332)                              fhedin@hedinhall.com
                  10
                        agiang@bsfllp.com                                      David W. Hall (SBN 274921)
                  11    Michael D. Roth (SBN 217464)                           dhall@hedinhall.com
                        mroth@bsfllp.com                                       HEDIN HALL LLP
                  12    725 S Figueroa Street, 31st Floor                      Four Embarcadero Center, Suite 1400
S C H I L L E R




                        Los Angeles, California 90017                          San Francisco, California 94104
                  13
                                                                               Attorneys for Plaintiffs Kristine Lloyd
                  14      Attorneys for Defendant Eaze Solutions,
                          Inc.                                                 and Julius Mena
                  15
B O I E S




                  16
                                                                 ATTESTATION
                  17
                              Pursuant to Civil Local Rule 5-1(i), the filer attests that concurrence in the filing of this
                  18 document has been obtained from the signatories above.

                  19

                  20                                                      By: /s/ Michael D. Roth
                                                                               Michael D. Roth
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                     2                               Case No. 18-CV-05176-JD
                                                                                            STIPULATION TO CONTINUE STAY
                           Case 3:18-cv-05176-JD Document 39 Filed 09/12/19 Page 4 of 6



                   1         PURSUANT TO STIPULATION, AND GOOD CAUSE SHOWING, IT IS HEREBY
                   2 ORDERED THAT:

                   3         The stay of this action is continued for an additional 30 days, up to and including, October
                   4 16, 2019.

                   5
                             IT IS SO ORDERED.
                   6

                   7
                       DATED: _________________, 2019
L L P




                   8

                   9                                            By
F L E X N E R




                  10                                                  HONORABLE JAMES DONATO
                                                                      United States District Judge
                  11
                       Prepared By:
                  12
S C H I L L E R




                        /s/ Michael D. Roth
                  13
                     MICHAEL D. ROTH
                  14 BOIES SCHILLER FLEXNER LLP
                     Attorneys for Defendant EAZE SOLUTIONS, INC.
                  15
B O I E S




                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                  2                              Case No. 18-CV-05176-JD
                                                                                        STIPULATION TO CONTINUE STAY
                           Case 3:18-cv-05176-JD Document 39 Filed 09/12/19 Page 5 of 6



                   1                              DECLARATION OF MICHAEL D. ROTH
                   2          I, MICHAEL D. ROTH, declare and state as follows:

                   3          1.      I am an attorney admitted to practice in the State of California and a member of the

                   4 bar of this Court. I am a partner at Boies Schiller Flexner LLP, counsel for Defendant Eaze

                   5 Solutions, Inc. (“Eaze”). I submit this declaration in support of Stipulation to Continue Stay. I

                   6 have personal knowledge of the facts stated herein, and could and would testify competently

                   7 thereto if called as a witness in this matter.
L L P




                   8          2.      This Telephone Consumer Protection Act (“TCPA”) class action was originally filed

                   9 on August 23, 2018.
F L E X N E R




                  10          3.      On September 14, 2018, the Parties previously stipulated for an extension of time

                  11 for Eaze to respond to the original Complaint.

                  12          4.      On October 22, 2018, the Court granted the Parties’ stipulation to modify the
S C H I L L E R




                  13 briefing schedule and hearing date on Eaze’s motion to dismiss the Complaint.

                  14          5.      On January 16, 2019, the Parties filed a Notice of Settlement regarding the original

                  15 settlement of this action, and the Court terminated the pending motion to dismiss and vacated the
B O I E S




                  16 hearing date regarding the motion.

                  17          6.      Plaintiffs Kristine Lloyd (“Lloyd”) and Julius Mena (“Mena”) (collectively,

                  18 “Plaintiffs”) filed a First Amended Complaint in this class action on March 30, 2019, and on the

                  19 same day also filed a Motion for Preliminary Approval of Class Action Settlement.

                  20          7.      On May 9, 2019, the Court held a hearing and denied Plaintiffs’ Motion for

                  21 Preliminary Approval of Class Action Settlement.

                  22          8.      Following the denial of the preliminary approval motion, the Parties worked

                  23 diligently to reach a revised settlement agreement that addressed the Court’s concerns.

                  24          9.      On July 15, 2019, the Parties filed a Notice of Revised Settlement and requested a

                  25 60-day stay to document the revised settlement agreement.

                  26          10.     On July 18, 2019, the Court stayed this case for 60 days for the Parties to document

                  27 their proposed settlement, which stay is set to expire on September 16, 2019.

                  28

                                                                      2                           Case No. 18-CV-05176-JD
                                                                                         STIPULATION TO CONTINUE STAY
                           Case 3:18-cv-05176-JD Document 39 Filed 09/12/19 Page 6 of 6



                   1          11.    The Parties have signed a binding Term Sheet, have been working diligently to

                   2 document their settlement in a long form agreement, and have been working with KCC, LLC, as

                   3 the Settlement Administrator, to design a detailed notice and direct payment plan to facilitate a

                   4 settlement that addresses the concerns expressed by the Court in connection with the initial

                   5 settlement agreement.

                   6          12.    The Parties require additional time to complete the documentation of the long-form

                   7 settlement agreement, prepare the notice documents to be sent to class members, and to complete
L L P




                   8 and file a preliminary approval motion.

                   9          13.    The Parties have not requested any time modifications in this case, other than those
F L E X N E R




                  10 set forth above.

                  11          I declare under penalty of perjury under the laws of the United States that the foregoing is

                  12 true and correct.
S C H I L L E R




                  13          Executed September 12, 2019, at Los Angeles, California.

                  14

                  15                                                        /s/ Michael D. Roth
B O I E S




                                                                         MICHAEL D. ROTH
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                   2                               Case No. 18-CV-05176-JD
                                                                                          STIPULATION TO CONTINUE STAY
